Citation Nr: 0528303	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  00-23 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.	Entitlement to a rating in excess of 70 percent for 
paralysis of the median nerve of left (dominant) hand.

2.	Entitlement to a rating in excess of 30 percent for 
lupus erythematosus.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his son

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had verified active service from March 1959 to 
November 1961 and had approximately ten years of prior 
unverified active duty.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In July 2002, the veteran testified at a hearing at the RO, 
before a Veterans Law Judge who is no longer employed by the 
Board.  In a September 2005 letter, the Board advised the 
veteran of his right to have another Board hearing.  He was 
advised that if he did not respond within thirty days, the 
Board will assume he did not want another hearing.  The 
veteran did not respond to the Board's letter.  As such, the 
Board is of the opinion that all due process requirements 
were met regarding the veteran's right to testify at a 
hearing before a Veterans Law Judge.

In an October 2002 decision, the Board denied the veteran's 
claim for a compensable evaluation for paralysis of the 
seventh (facial) cranial nerve (residuals of facial 
paralysis).  In an October 2002 internal development 
memorandum, the Board undertook additional evidentiary 
development pursuant to then-extant regulations, regarding 
his claims for a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU), 
and increased evaluations for paralysis of the left hand and 
lupus erythematosus.  See 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2003).  Due to changes in law, the Board then 
remanded the veteran's claim to the RO in April 2004 for 
additional development. 

In a May 2005 rating decision, the RO granted a 70 percent 
evaluation for paralysis of the median nerve of the left 
(dominant) hand, and a TDIU, both effective from January 21, 
2000.  The RO's action represents a full grant of the 
benefits sought as to the veteran's claim for a TDIU.  As 
such, the Board is of the opinion that the issues as 
characterized on the decision title page most accurately 
represent the current status of the veteran's claims.


FINDINGS OF FACT

1.	The veteran's service-connected paralysis of the median 
nerve of his left (dominant) hand is currently evaluated 
at the maximum schedular rating available under the 
appropriate diagnostic code.

2.	There has been no demonstration by the competent 
evidence of record that the veteran's service-connected 
left hand disability resulted in recent hospitalizations 
or marked interference with employment, beyond that 
already contemplated by the rating schedule.

3.	There is no objective medical evidence of record of 
current treatment for the veteran's service-connected 
lupus erythematosus, aside from his report of itching on 
the upper part of the ears for which he used over the 
counter hydrocortisone with some relief, and no 
objective evidence of marked disfigurement of the face, 
that is exceptionally repugnant, involves visible or 
palpable tissue loss, involves limitation of motion or 
function, or involves more than 40 percent of the body 
or exposed areas affected, or that it causes systemic or 
nervous manifestations.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 
percent for paralysis of the median nerve of the left 
(dominant) hand have not been met.  38 U.S.C.A. §§ 1155, 
5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.124a, Diagnostic Code 8515 (DC) 
(2005).

2.  The schedular criteria for a rating in excess of 30 
percent for lupus erythematosus are not met.  38 U.S.C.A. § 
1155, 5100-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.655, 4.118, Diagnostic Code 7809 (2002), effective 
prior to August 30, 2002; 67 Fed. Reg. 49,590-599 (July 31, 
2002) (codified at 38 C.F.R. § 4.118, Diagnostic Code 7809 
(2005)), effective August 30, 2002.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In an April 2004 letter, the RO informed the appellant of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the appellant was advised, by virtue of a detailed 
October 2000 statement of the case (SOC) and October 2001 and 
May 2005 supplemental statements of the case (SSOCs) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claims.  We therefore believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the appellant's claims, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish increased ratings.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the May 2005 SSOC contained the new reasonable doubt and 
duty-to-assist regulations codified at 38 C.F.R. §§ 3.102 and 
3.159 (2005).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  All the above notice documents must be read 
in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.	Factual Background

By way of background, the Board notes an October 1961 Medical 
Evaluation Board report reflects partial paralysis of the 
veteran's left hand (major), of unknown etiology.  The 
medical record indicates that the veteran always wrote with 
his right hand, but considered that he was left-handed for 
most other activities.  Lupus erythematosus, manifested by a 
tendency for the formation of lesions on the nose, checks and 
lower lip, followed by scar formation, was also noted.

In January 1962, the veteran filed an original claim for VA 
benefits.  A November 1962 VA examination report indicates 
that he said he was left-handed but was made to learn to 
write with his right hand while in primary school.  However, 
he performed all his major functions in life with his left 
hand.

In a November 1962 rating decision, the RO granted service 
connection for neuropathy with partial paralysis of the left 
(minor) hand that was awarded a 40 percent disability 
evaluation.  Service connection for chronic lupus 
erythematosus was also granted, that was awarded a 30 percent 
disability evaluation.

In January 2000, the RO received the veteran's current claim 
for increased ratings for his service-connected lupus 
erythematosus and left hand disability.

In a January 2000 signed statement, H.-J.L., M.D., said he 
treated the veteran who was permanently unemployable due to 
left hand permanent weakness caused by neuropathy.

The veteran, who was 70 years old, underwent VA examination 
in August 2000.  According to the examination report, he 
currently complained of discoordination and difficulty using 
his dominant hand.  He was unable to do simple things such as 
tie his shoelace.  He was trained as an emergency medical 
technician but was unable to do this or other work due to the 
weakness and poor coordination in his hand.  

On examination, the veteran's rapid alternating movements in 
the left upper extremity were markedly diminished compared to 
the right, although his general strength was 5/5 (essentially 
normal).  There was marked hypotonia in the left upper 
extremity compared to the right.  There was a decreased pin 
sensation in the left C7-8 versus an ulnar nerve 
distribution.  Deep tendon reflexes were diminished 
throughout.  Cerebellar examination revealed positive 
dysmetria on the left side.  There was also marked 
dysdiadochokinesia on the left side.  The veteran's gait 
demonstrated difficulty with tandem gait.  In the VA 
examiner's opinion, the veteran probably had a lupus 
erythematosus involvement of the brain.  In light of the 
hypertonia and marked discoordination, there was probably a 
cerebellar lesion.  It was further noted that the veteran had 
marked discoordination that made his dominant hand 
essentially useless for even doing simple activities such as 
buttoning his shirt or typing his shoelace.

In its August 2000 rating decision, the RO denied increased 
ratings for the veteran's service-connected lupus and for 
paralysis of the median nerve of the left (minor) hand.

In his November 2000 substantive appeal, the veteran said 
that his primary (left) hand was totally useless and he 
disagreed with VA's statement of right-handedness.  

During his July 2002 Board hearing, the veteran testified 
that he had no left hand strength, although his arm moved, 
and his left hand was essentially useless.  He retired from 
the fire department on medical disability in 1984.  The 
veteran said he was always left-hand dominant, although he 
was trained as a child to write with his right hand.  He 
denied receiving any current medical treatment for his skin, 
denied having any active lesions, and said there was 
"nothing wrong with" his skin (see transcript, p. 10).  He 
said the lupus left scars on his face.  The veteran's wife 
testified that he took prescribed medication for his lupus, 
but stopped due to its side effects. 

In a January 2003 letter, the Board advised the veteran that 
VA examinations were to be scheduled in conjunction with his 
claim, and he was advised of the consequences of his failure 
to report for the scheduled examinations.  According to 
records in the file, the veteran refused VA examinations 
scheduled in February and April 2003.

In a March 2003 letter, the Board provided the veteran with a 
copy of the document indicating that he refused the scheduled 
VA examinations.

In a May 2004 signed statement, S.B., M.D., the veteran's 
treating physician for the past year, said that he was unable 
to fully close his left hand fingers.  Dr. S.B. said that the 
veteran's past medical history included a heart block with a 
pacemaker implant, diabetes mellitus, history of mild 
dementia, and discoid lupus.  The veteran reported that the 
lesion in his nose and thinning eyebrows were noticed in 
service when discoid lupus was diagnosed.  More recently, he 
had itching on the upper part of the ears for which he used 
over the counter hydrocortisone with some relief.  He 
intended to follow up with a medical specialist.  

Further, Dr. S.B. said that a February 2003 examination 
revealed some left arm weakness, but now the veteran had 
difficulty closing his fingers and his grip was extremely 
weak on that side.  Proximally and distally, the veteran had 
good arm strength, bilaterally, with equal deep tendon 
reflexes.  Because of the decreased grip, the veteran was 
unable to use his left arm effectively.  The weakness seemed 
to be mainly in his hand.  Based on the earlier examination 
and history, Dr. S.B. said it appeared that the veteran's 
left side paralysis from service never completely resolved.  
She noticed worsening weakness in his hands, not as much in 
the arm.  Due to an inability to use his left arm, the 
veteran was unable to do much work, as he had a problem 
lifting heavy objects and gripping with that hand.

In a January 2005 signed statement, Dr. S.B. reported 
evidence of a mild cognitive deficit in the veteran when 
examined in February 2003.  His symptoms worsened and a 
September 2004 clinical entry reflected worsening dementia 
despite his taking prescribed medication.

As noted above, in May 2005, the RO granted a 70 percent 
evaluation for the veteran's service-connected paralysis of 
the median nerve of the left (dominant) hand, special monthly 
compensation based on loss of use of the left hand, and a 
TDIU.

III.	Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service- 
connected left hand and lupus disabilities, and has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.  In addition, it is the judgment of the 
Board that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at issue, 
other than that discussed hereto.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2005).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses, are to be avoided.  
Nevertheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability that are 
not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

A.	Rating Above 70 Percent for Paralysis of the Median 
Nerve of the Left (Dominant) Hand

The veteran's service-connected left hand disability is 
currently evaluated as 70 percent disabling.  There appears 
to have been some confusion in the records as to whether his 
left hand was his dominant hand.  While October 1961 service 
medical records indicate that he wrote with his right hand, 
but considered himself left-handed for most other acts, in 
November 1962, service connection was granted for a left 
(minor) hand disability.  However, in his November 2000 
substantive appeal, the veteran said his primary hand was his 
left hand that was totally useless, and he disagreed with 
VA's statement of right handiness.  During his July 2002 
Board hearing, the veteran stated that he was taught to write 
with his right hand as a child, but did all else with his 
left hand.  In May 2005, the RO concluded that the evidence 
of record showed that the veteran's left hand was his 
dominant one.  The Board agrees with the RO's conclusion.  
See 38 C.F.R. § 4.69 (2005).

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8515 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120 (2005).

The veteran's disability has been assigned a 70 percent 
evaluation, the maximum schedular evaluation, under 38 C.F.R. 
§ 4.124a, DC 8515, paralysis of the median nerve.  Pursuant 
to DC 8515, a 70 percent rating is assigned for complete 
paralysis on the major side; characterized by the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; and pain with trophic disturbances.

As stated, the veteran is currently in receipt of the maximum 
evaluation for paralysis of the median nerve for the major 
arm under Diagnostic Code 8515.  Given the nature of the 
current evidence of neurological impairment upon recent VA 
examination of the veteran's left hand and private medical 
records, the Board finds no other appropriate diagnostic code 
that provides for a higher rating.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  Therefore, there is no basis 
for awarding a schedular rating greater than 70 percent.

Additionally, the Board agrees with the RO and finds no 
reason for referral to the Compensation and Pension Service 
for consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321(b)(1).  The rating schedule is based on the 
average impairment of earning capacity for a veteran 
suffering from a specified disability. 38 C.F.R. § 4.1.  
There is no evidence of record showing exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 6-96.  There is no showing that the residuals of 
the service-connected left hand disability, by itself, have 
resulted in frequent hospitalizations or in marked 
interference with employment.  

Indeed, the record shows a history of other physical 
disorders, e.g., complaints of coronary artery disease, 
diabetes mellitus, and dementia that may, in their combined 
effect, have impeded or stymied regular gainful employment.  
Moreover, in granting the veteran's claim for a TDIU, the RO, 
in May 2005, considered the effect of all the veteran's 
service-connected disabilities, including his lupus 
erythematosus and the paralysis of the left hand median 
nerve, on his ability obtain and maintain gainful employment.  
The Board emphasizes that the veteran's complaints of pain 
are contemplated by the criteria for the 70 percent rating 
under DC 8515.

Therefore, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 70 
percent for paralysis of the median nerve of the left 
(dominant) hand.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.321(b)(1), 4.124a, DC 8515.

B.	Rating Above 30 Percent for Lupus Erythematosus

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2005).

However, these amended criteria cannot be applied prior to 
the effective date of August 30, 2002. VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
465-67 (1997).  See also Rhodan v. West, 12 Vet. App. 55, 57 
(1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999) (unpublished opinion) (VA may not apply revised 
schedular criteria to a claim prior to the effective date of 
the amended regulations); 38 U.S.C.A. § 5110(g) (West 2002).

In a February 2004 letter, the Board advised the veteran of 
the new regulations and their effect on his claim and, in the 
May 2005 SSOC, the RO considered the veteran's claim under 
the new regulations.  The veteran was afforded an opportunity 
to comment on the Board's letter and the RO's action, and did 
not choose to do so.  Accordingly, there is no prejudice to 
the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's service-connected lupus erythematosus is rated 
as 30 percent disabling under DC 7809.

Under the old criteria, effective prior to August 30, 2002, 
lupus erythematosus could be evaluated on different bases, 
depending on its manifestations.  For manifestations that 
were solely or predominantly dermatological.  38 C.F.R. § 
4.118, Diagnostic Code 7809 (2002) provided that discoid 
lupus was to be rated as eczema, dependent upon the location, 
extent, and repugnant or otherwise disabling character of the 
disability.  Eczema, with slight, if any, exfoliation, 
exudation or itching, if on a non-exposed surface or a small 
area, warranted a noncompensable rating.  With exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area, a 10 percent evaluation was warranted.  If 
there was exudation or itching constant, extensive lesions or 
marked disfigurement, a 30 percent rating was assigned.  With 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or when the disorder was 
exceptionally repugnant, a 50 percent evaluation was 
assigned.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002), 
effective prior to August 30, 2002.

Also, disfiguring scars of the head, face or neck, with 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement, were 
evaluated 50 percent disabling.  A 30 percent rating was 
assigned if the scars were severe, especially if they 
produced a marked and unsightly deformity of eyelids, lips, 
or auricles.  Scars that were moderately disfiguring 
warranted a 10 percent evaluation.  A noncompensable percent 
rating was assigned for slight disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2002), effective prior to August 
30, 2002.  The Note to Diagnostic Code 7800 states that when, 
in addition to tissue loss and cicatrization, there was 
marked discoloration, color contrast, or the like, the 50 
percent rating under Code 7800 could be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent.

38 C.F.R. § 4.88b, Diagnostic Code 6350 (2005) provides for 
evaluating systemic (or disseminated) lupus erythematosus.  
Under that diagnostic code, acute manifestations, with 
frequent exacerbations, producing severe impairment of 
health, are rated 100 percent disabling.  Id.  A 60 percent 
evaluation is assigned exacerbations lasting a week or more, 
2 or 3 times per year.  Id.  For exacerbations that occur 
once or twice a year or that have been symptomatic during the 
past 2 years, a 10 percent rating is warranted.  Id.  
However, ratings assigned under Diagnostic Code 6350 are not 
to be combined with ratings under Diagnostic Code 7809.

The revised regulations pertaining to rating discoid lupus 
erythematosus, in effect as of August 30, 2002, are found in 
38 C.F.R. § 4.118.  

Diagnostic Code 7809 provides that discoid lupus 
erythematosus should be rated disfigurement of the head, 
face, or neck under Diagnostic Code 7800; scars under the 
provisions of Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805; or dermatitis under Diagnostic Code 7806, depending 
upon the predominant disability.  See 38 C.F.R. § 4.118.

Diagnostic Code 7800 contemplates disfigurement of the head, 
face, or neck and provides for an 80 percent evaluation when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, i.e., the nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips, or; with 
six or more characteristics of disfigurement.  A 50 percent 
evaluation is assigned with visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features, such as the nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips, or; 
with four or five characteristics of disfigurement.  A 30 
percent evaluation is assigned when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features, the nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips, or; with two or three characteristics of disfigurement.  
A 10 percent evaluation is assigned when there is one 
characteristic of disfigurement.

Note (1) to Diagnostic Code 7800 states that the 8 
characteristics of disfigurement are a scar 5 or more inches 
(13 or more cm.) in length; a scar at least one-quarter inch 
(0.6 cm.) wide at widest part; surface contour of a scar that 
is elevated or depressed on palpation; a scar that is 
adherent to underlying tissue; the skin is hypo-or hyper- 
pigmented in an area exceeding six square inches (39 sq. 
cm.); the skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); the underlying soft tissue is missing in an 
area exceeding six square inches (39 sq. cm.); and the skin 
is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

Note (2) to Diagnostic Code 7800 states that tissue loss of 
the auricle should be rated under 38 C.F.R. § 4.87, 
Diagnostic Code 6207 (2003) and anatomical loss of the eye 
under 38 C.F.R. § 4.84a, Diagnostic Codes 6061 or 6063 
(2003), as appropriate.  Consideration of unretouched color 
photographs should be considered when evaluating under these 
criteria.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 
(3).

38 C.F.R. § 4.118, Diagnostic Code 7801 contemplates scars, 
other than head, face, or neck, that are deep or that cause 
limited motion and provides for a 40 percent evaluation is 
assigned for area or areas exceeding 144 square inches (929 
sq. cm.); a 30 percent evaluation is assigned for area or 
areas exceeding 72 square inches (465 sq. cm.); a 20 percent 
evaluation is assigned for area or areas exceeding 12 square 
inches (77 sq. cm.); and a 10 percent evaluation is assigned 
for area or areas exceeding 6 square inches (39 sq. cm.).

Note (1) to Diagnostic Code 7801 states that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with §4.25 of 
this part. A deep scar is one associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 
(2).

38 C.F.R. § 4.118, Diagnostic Code 7802 contemplates scars, 
other than head, face, or neck, that are superficial and that 
do not cause limited motion.  A 10 percent evaluation is 
assigned for area or areas of 144 square inches (929 sq. cm.) 
or greater. Scars that are in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with §4.25 of this part. 38 C.F.R. § 
4.118, Diagnostic Code 7802, Note (1).  A superficial scar is 
one not associated with underlying soft tissue damage.  Id. 
at Note (2).

38 C.F.R. § 4.118, Diagnostic Code 7803 provides for a 10 
percent evaluation for scars that are superficial and 
unstable.  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Id. at Note (1).  A superficial scar is one not associated 
with underlying soft tissue damage.  Id. at Note (2).

38 C.F.R. § 4.118, Diagnostic Code 7804 provides for a 10 
percent evaluation for scars that are superficial and painful 
on examination. Note (1) to Diagnostic Code 7804 again 
defines a superficial scar as one not associated with 
underlying soft tissue damage.  A 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation.  See Id. at Note (2); see also 38 C.F.R. § 4.68.

38 C.F.R. § 4.118, Diagnostic Code 7805 provides for the 
assignment of disability ratings for scars based on 
limitation of function of affected part.

38 C.F.R. § 4.118, Diagnostic Code 7806 contemplates 
dermatitis or eczema and provides for a 60 percent evaluation 
when more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected, or; constant or near- 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during the past 12-month 
period.  A 30 percent evaluation is assigned when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 10 percent 
evaluation is assigned when at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas are affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  A noncompensable evaluation is assigned when less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas are affected, and; no more than topical therapy 
required during the past 12-month period.

Upon review of the objective medical evidence, the Board 
finds that there is no current medical evidence that the 
veteran had systemic or nervous manifestations due to his 
service-connected lupus erythematosus-that was one way to 
warrant a 50 percent evaluation under Diagnostic Code 7806, 
prior to August 30, 2002.  There is no medical evidence to 
reflect that the service-connected disability caused marked 
disfigurement or ulcerations; and there is no notation that 
would indicate that the condition was considered 
exceptionally repugnant, which is another way to warrant a 50 
percent evaluation under Diagnostic Code 7806 under the 
rating criteria effective prior to August 30, 2002.  
Additionally, there is no evidence that the disability caused 
an exceptionally repugnant deformity on one side of the face 
or marked or repugnant bilateral disfigurement, as required 
for a 50 percent evaluation under Diagnostic Code 7800, 
effective prior to August 30, 2002.

Considering the veteran's claim under the current schedular 
criteria effective for the skin on August 30, 2002, the only 
pertinent medical evidence on file is the May 2004 statement 
from Dr. S.B., to the effect that the veteran reported that 
the lupus apparently caused itching on the upper part of his 
ears for which he used over the counter hydrocortisone with 
some relief.  The veteran also testified to having scars on 
his face.  When comparing these findings with the criteria 
for Diagnostic Code 7806, an evaluation in excess of 30 
percent is not warranted as it appears not even 10 percent of 
the total body surface is affected, and no more than 40 
percent of the exposed areas of the face are affected.  
Moreover, there is no evidence that the veteran is currently 
using systemic therapy, such as immunosuppressive drugs.

An evaluation in excess of 30 percent is also not warranted 
under the new criteria for Diagnostic Code 7800 because there 
is no visible or palpable tissue loss and no gross distortion 
or asymmetry of two features or paired sets of features. 
Additionally, while there is previous evidence of hypo or 
hyperpigmented skin and some skin texture abnormality, and 
although it is unclear if the areas involved are sufficient 
to be considered characteristic of disfigurement, the veteran 
does not have at least four characteristics of disfigurement 
noted in Note (1) under Diagnostic Code 7800.

Additionally, the Board notes that other diagnostic codes 
referred to in Diagnostic Code 7809, for lupus, would not 
provide the veteran with an evaluation in excess of 30 
percent because there is no evidence that the veteran's scars 
are deep or cause limited motion, as required by Diagnostic 
Code 7801; Diagnostic Codes 7802, 7803, and 7804 only provide 
a maximum 10 percent evaluation; and there is no evidence 
that the veteran's lupus erythematosus causes any significant 
limitation of function, as required by Diagnostic Code 7805.  
Consequently, there is no medical evidence that would warrant 
an evaluation in excess of 30 percent for lupus erythematosus 
under the new rating criteria noted above.

Finally, the Board notes that the veteran refused to report 
for VA examinations scheduled in February and April 2003 that 
might have provided additional information regarding his 
claim.  Regulations provide that when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and the claimant, without good cause, fails to 
report for such examination, and the examination was 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based upon the evidence of record.  
However, when the examination was scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
that was previously disallowed, or a claim for increase, the 
claim shall be denied.  See, e.g., 38 C.F.R. § 3.655 (2005).  
Here, in a January 2003 letter, the Board notified the 
veteran in writing that VA examinations were to be scheduled, 
the notice was sent to his most current address of record, 
and he was advised of the consequences of his failure to 
report for the scheduled examinations.  In a March 2003 
letter, the Board provided the veteran with a copy of the 
document indicating that he refused VA examinations.  Thus, 
the Board must rely upon the evidence in the claims file to 
reach its decision

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, supra.

The preponderance of the objective medical evidence is 
against the veteran's claim for a rating in excess of 30 
percent for lupus erythematosus.  Moreover, the evidence is 
not so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 70 percent for paralysis of the median 
nerve of the left hand, dominant, is denied.

A rating in excess of 30 percent for lupus erythematosus is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


